DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7, 9, 10, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 2007/0063107).
Regarding claim 1, Mueller discloses a reusable modular spacecraft (a reusable space launch vehicle 100; paragraph [0028]); comprising: a spacecraft bus structure configured to support spacecraft subsystems (an OV 104 configured to support spacecraft subsystems such as a vehicle computer, guidance system, transmitters and receivers; Figs. 1, 2; paragraph [0033]); at least one interchangeable housing component configured to be interchangeably received and supported by the bus structure (an interchangeable cargo module 122 configured to interchangeably received and supported by OV 104 via interface 124 atop the OV 104; Figs. 1-3, 9; paragraph [0038] - [0039], [0041]); and a system configured to permit communication between the at least one housing component and spacecraft subsystems supported by the bus structure (a cargo module controller 184 configured to permit signal communication between the cargo module 122 and spacecraft subsystems such as a the main computer of OV 104 which is supported by the OV 104; Figs. 1-6, 9, 10; paragraph [0059]). Mueller fails to specifically disclose a wireless system configured to permit wireless communication between the at least one housing component and spacecraft subsystems supported by the bus structure, however Mueller does disclose wherein the OV 104 contains transmitters and receivers (Mueller, paragraph [0033]). It would have been an obvious matter of design choice to modify the cargo module controller 184 of Mueller to provide a wireless system configured to permit wireless communication between the at least one housing component and spacecraft subsystems supported by the bus structure in order to reduce the number of wires within the orbital vehicle, simplifying the system and removing additional weight from the vehicle.
	Regarding claim 2, Mueller as modified discloses that the bus structure has at least one compartment with an opening for receiving and supporting therein the at least one housing component (the OV 104 has a top with an opening at the top end for receiving and supporting the cargo module 122 atop the structure; Figs. 1 and 2, paragraphs [0035], [0039]).
Regarding claim 3, Mueller as modified discloses that the at least one compartment of the bus structure is provided with a track system configured to receive and position the at least one housing component within the compartment (the top of the OV 104 is provided with a mid-body portion 132a configured to receive and position the storage module 122 within the top end by being connectible to the interface 124 of module 122; Figs. 2 and 3; paragraph [0035], [0038] - [0039], [0041]).
Regarding claim 4, Mueller as modified discloses that the at least one compartment opening is provided on a side of the bus structure (the opening of OV 104 is on a top side; Fig. 2; paragraphs [0038] - [0039]).
Regarding claim 7, Mueller as modified discloses a standardized electrical/power transfer interface unit removably mounted to the at least one housing component for transferring electricity, power, data and/or providing thermal management control (docking mechanism mounted to the cargo module 122 as part of the interchangeability of the system may serve to transfer electricity/electrical power, information about pressure and fuel (data); Fig. 16; paragraphs [0042], [0069]).
Regarding claim 9, Mueller as modified discloses that the at least one housing component comprises an on-orbit replaceable unit 'ORU' configured to house spacecraft subsystems that can be interchanged on orbit by human mission specialists and/or robotics (the cargo module 122 comprises ORU 154 configured to house an interface that can be interchanged as part of the cargo module 122 by human or robotics means and customizable based on ORU functions such as providing electrical power, environmental control and providing data; paragraphs [0072], [0074] - [0076]).	
Regarding claim 10, Mueller as modified discloses that each ORU is configured for plug and play via a wireless connector of the wireless system or via a standardized electrical/power transfer interface component removably mounted on the ORU (the ORUs 154 is configured to be connected and operated by an electrical power interface FRAM 222 removably mounted to the ORU as part of the construction of the system; Figs. 16 and 20; paragraphs [0072], [0074] - [0076]).
Regarding claim 12, Mueller as modified discloses a robotic on-orbit servicing vehicle comprising at least one robotic arm configured for attachment to the reusable modular spacecraft (the reusable space launch vehicle 100 of claim 1 can be connected to the ISS (on-orbit servicing vehicle) by grapple fixture 156 within the cargo module 122 and further attaching by a remote robotic manipulator system SSRMS to latch onto and remove cargo containers or ORUs 154 from the cargo module of the OV 104; paragraph [0052]).
Regarding claim 19, Mueller discloses a spacecraft bus structure (an OV 104 connecting to a cargo module 122; paragraphs [0038] - [0039]); comprising: a structural body having a plurality of compartments each provided with an opening for selectively receiving and supporting therein an on-orbit replaceable unit (ORU) configured to house spacecraft subsystems that can be interchanged on orbit by human mission specialists and/or robotics (a cargo retention structure 152 having a plurality of compartments defining openings based on the cross like pattern of the structure 152 receiving and supporting ORU 154 on platform 150 wherein the ORU 154 is configured to house subsystems that can be interchanged as part of the cargo module 122 by human or robotics means and customizable based on ORU control system functions such as providing electrical power, environmental control and providing data; Figs. 8, 16-19; paragraphs [0074] - [0076]).
Regarding claim 20, Mueller discloses that each ORU is configured for plug and play via a wireless connector or an electrical/power transfer interface component removably mounted on the ORU (the ORU 154 is configured to be connected and operated by an electrical power interface FRAM 222 removably mounted to the ORU as part of the construction of the system; Figs. 16 and 20; paragraphs [0074] - [0076]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Burch (US 2015/0162955).
Mueller fails to disclose wherein the wireless system comprises a wireless hub and a wireless component configured to be mounted to the at least one housing component and/or the bus structure. Burch discloses that the wireless system comprises a wireless hub and a wireless component configured to be mounted to the at least one housing component and/or the bus structure (a wireless system comprising a wireless interface 50 and data inputs/outputs 52 in wireless communication with the interface 50 configured to be mounted within the host bus 20; Fig. 2, 3; paragraph [0026], [0028] - [0030]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the reusable modular spacecraft of Mueller to include wherein the wireless system comprises a wireless hub and a wireless component configured to be mounted to the at least one housing component and/or the bus structure, as taught by Burch, in order to gain the advantages of having a wireless interface/hub with communication components to create more flexibility in mounting as line-of-sight is not required and reduced interference from the rest of the spacecraft (Burch, paragraph [0028]).
Claims 6, 11, 14, and 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Fraze (US 2020/0010221).
Regarding claim 6, Mueller fails to disclose wherein the bus structure has one of a generally polygonal-, octagon-, decagon-, and square-shaped configuration. However, Fraze discloses wherein the bus structure has one of a generally polygonal-, octagon-, decagon-, and square-shaped configuration (the satellite buses 30 are polygonal in shape and when joined together, form a hexagonal shape; Fig. 1; paragraph [0034] - [0036]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the reusable modular spacecraft of Mueller to include wherein the bus structure has one of a generally polygonal-, octagon-, decagon-, and square-shaped configuration, as taught by Fraze, in order to gain the advantages of having a desired geometry that could minimize drag upon launch of the spacecraft. 
Regarding claim 11, Mueller fails to disclose in combination: a launch vehicle; and a plurality of reusable modular spacecrafts for positioning in a fairing of the launch vehicle. However, Fraze discloses in combination: a launch vehicle; and a plurality of modular spacecrafts for positioning in a fairing of the launch vehicle (a satellite configuration 10 to be attached to a launch spacecraft comprising two individual satellite buses 30 nested within a single rocket fairing 11; Fig. 1; paragraph [0034] - [0037]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the reusable modular spacecraft of Mueller to include in combination: a launch vehicle; and a plurality of modular spacecrafts for positioning in a fairing of the launch vehicle, as taught by Fraze, in order to gain the advantages of having a combination that incorporates the modular spacecrafts within the top of a rocket fairing for easy deployment and save storage capacity for more crucial components within the body of the launch system.
Regarding claim 14, Mueller fails to disclose wherein the at least one interchangeable housing component comprises a plurality of interchangeable housing components; and wherein the bus structure comprises a plurality of compartments each provided with an opening for selectively receiving and supporting therein a respective one of the housing components. However, Fraze discloses wherein the at least one interchangeable housing component comprises a plurality of interchangeable housing components (a plurality of satellite buses 30 with essentially equal dimensions, being interchangeable; Fig. 1; paragraph [0035]); and wherein the bus structure comprises a plurality of compartments each provided with an opening for selectively receiving and supporting therein a respective one of the housing components (a rocket fairing 11 with a plurality of compartments for receiving a plurality of satellite buses 30; Fig. 1; paragraph [0035]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the spacecraft of Mueller to provide at least one interchangeable housing component that comprises a plurality of interchangeable housing components; and wherein the bus structure comprises a plurality of compartments each provided with an opening for selectively receiving and supporting therein a respective one of the housing components, as taught by Fraze, in order to provide a configuration capable of supporting multiple units, enabling the spacecraft to take more modular components in one launch. 
Regarding claim 16, Mueller as modified discloses a plurality of standardized electrical/power transfer interface units removably mounted to respective ones of the housing component for transferring electricity, power, data and/or providing thermal  management/control among the housing components (the plurality of cargo modules further comprising a plurality of docking mechanisms mounted to the cargo module 122 as part of the interchangeability of the system may serve to transfer electricity/electrical power, information about pressure and fuel (data); Fig. 16; paragraph [0069]).
Regarding claim 17, Mueller as modified discloses that each of the housing component comprises an on-orbit replaceable unit 'ORU' configured to house spacecraft subsystems that can be interchanged on orbit by human mission specialists and/or robotics (the cargo module 122 comprises ORU 154 configured to house subsystems that can be interchanged as part of the cargo module 122 by human or robotics means and customizable based on ORU control system functions such as providing electrical power, environmental control and providing data; paragraphs [0074] - [0076]).
Regarding claim 18, Mueller in view of Fraze discloses that each ORU is configured for plug and play via a wireless connector or an electrical/power transfer interface component removably mounted on the ORU (the ORU 154 is configured to be connected and operated by an electrical power interface FRAM 222 removably mounted to the ORU as part of the construction of the system; Figs. 16 – 20; paragraphs [0074] – [0076]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Raven (US 2018/0087683).
Regarding claim 8, Mueller fails to disclose a refueling valve. However, Raven discloses a refueling valve (a cooperative service valve, CSV, 100 that is used for refueling a client device such as a satellite or other device; Fig. 1; paragraph [0041]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the reusable modular spacecraft of Mueller to include further comprising a refueling valve, as taught by Raven, in order to gain the advantages of having a location within the spacecraft to receive more fuel, after the initial storage is burned, to further reach a certain location or speed.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Ghassemieh (US 9,994,336).
Regarding claim 13, Mueller fails to disclose in combination: a payload storage rack mounted externally on the reusable modular spacecraft and configured for carrying multiple types of spacecrafts and deploying them on-orbit, the payload storage rack being further configured to support a transfer interface unit or wireless router for controlling deployment of a latch, spring, or gate that physically opens or releases to deploy the spacecrafts. However, Ghassemieh discloses a in combination: a payload storage rack mounted externally on the reusable modular spacecraft and configured for carrying multiple types of spacecraft and deploying them on-orbit (in combination; an adapter assembly 104 having a sequencer mounting bracket 111 that mounts the adapter assembly 104 on the exterior of the payload 100 for carrying multiple types of primary payloads 102 such as primary spacecrafts and deploying them by deployment mechanisms 106 or 108 (gates); Figs. 1 – 3, column 4, lines 21-55); the payload storage rack being further configured to support a transfer interface unit or wireless router for controlling deployment of a latch, spring, or gate that physically opens or releases to deploy the spacecrafts (the adapter assembly 104 accommodating the deployment mechanisms 106 and 108 are configured to support a sequencer 310 that contains controller boards 302a and 302b that are coupled to the deployment mechanisms by wireless connections to deploy the primary payloads such as the primary spacecrafts; figures 1-3; column 3, lines 38-42; column 4, lines 21-37; column 5, lines 30-64; note that column 3, lines 38-42 of the reference explicitly mentions that the terms coupled when in context of connections between electronic.5 shall be understood as wireless connections). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the reusable modular spacecraft of Mueller to include in combination: a payload storage rack mounted externally on the reusable modular spacecraft and configured for carrying multiple types of spacecraft and deploying them on-orbit, the payload storage rack being further configured to support a transfer interface unit or wireless router for controlling deployment of a latch, spring, or gate that physically opens or releases to deploy the spacecrafts, as taught by Ghassemieh in order to gain the advantages of having a separate external storage area for the payload/spacecrafts to maximize space within the spacecraft and have remote and wireless means of deploying the payload/spacecrafts into space contrary to mechanical releasing by humans.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller as modified by Fraze and further in view of Burch.
Mueller as modified by Fraze fails to disclose wherein the wireless system comprises a plurality of wireless hubs and wireless coordinators configured to be mounted to the housing components and/or the bus structure for transferring data among and between the housing components. However, Burch discloses wherein the wireless system comprises a plurality of wireless hubs and wireless coordinators configured to be mounted to the housing components and/or the bus structure for transferring data among and between the housing components (a wireless system comprising a plurality of wireless interfaces 50 within the host bus 20 and secondary payload 40 and two sets of data inputs/outputs 52 and 54 in wireless communication with the interfaces 50 configured to be mounted within the host bus 20 and secondary payload to transfer data within the system; Figs. 2 and 3; paragraph [0026], [0028]-[0030]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the reusable modular spacecraft of Mueller to include wherein the wireless system comprises a plurality of wireless hubs and wireless coordinators configured to be mounted to the housing components and/or the bus structure for transferring data among and between the housing components, as taught by Burch, in order to gain the advantages of having a two sets of wireless interfaces/hubs with communication components to create more flexibility in mounting as line-of-sight is not required and reduced interference from the rest of the spacecraft (Burch, paragraph [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642